

117 S1882 IS: Gold Star Families Congressional Gold Medal Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1882IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Blumenthal (for himself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award a Congressional Gold Medal, collectively, to all Gold Star Families in recognition of their sacrifice and service to the United States.1.Short titleThis Act may be cited as the Gold Star Families Congressional Gold Medal Act of 2021.2.FindingsCongress finds the following:(1)The fortitude of Gold Star Families in the midst of tragedy strengthen the resolve of the United States.(2)Since World War I, military families have used Gold Stars to memorialize their family member’s sacrifice on behalf of the country, represent the devotion and pride of the family in this sacrifice, and glorify rather than grieve their military service.(3)Gold Stars were first used by military families during World War I.(4)When a family member passed away during their service, families would place a Gold Star on their Service Flag to represent the sacrifice the family had paid in the cause of freedom.(5)On May 28, 1918, President Wilson approved a suggestion made by the Women’s Committee of the Council of National Defenses that, instead of wearing conventional mourning garb for relatives who passed away during their military service, women would wear a black band with a gilt star on their left arm to signify each member of the family who gave their life for the United States.(6)In 1928, 25 mothers of fallen servicemembers worked together to establish a national organization to support those who had lost their children during the war, which was known as the American Gold Star Mothers Inc. and officially incorporated in January 1929.(7)Since September 1936, the United States has observed various recognized dates to support Gold Star Families and honor the legacy of fallen heroes who have made the ultimate sacrifice.(8)In 1945, Eleanor Roosevelt helped to establish Gold Star Wives of America, Inc., a national organization to support the families left behind by the fallen members and veterans of the Armed Forces who died on active duty or as a result of a service-connected disability.(9)In August 1947, Congress authorized the issuance of gold star lapel pins to families who lost a loved one in combat.(10)The extraordinary contribution of Gold Star Families is beyond measure, not merely for their loss, but the comfort they selflessly provide others and their model of service and sacrifice.(11)Through their service, Gold Star Families keep alive the spirit of patriotism and love of country and promote peace and good will for the United States and all other countries.(12)Gold Star Families continue to perpetuate the memory of those who fought and died on behalf of the United States.(13)Gold Star Families embody the purpose of the Congressional Gold Medal of honoring distinguished contributions, recognizing virtues of patriotism, and remembering momentous occasions in history.3.DefinitionsIn this Act, the term Gold Star Family includes any individual described in section 3.2 of Department of Defense Instruction 1348.36.4.Congressional Gold Medal(a)Award authorizedThe President pro tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to all Gold Star Families in recognition of their dedication, contributions, and sacrifice to the United States.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian institution(1)In generalFollowing the award of the gold medal in honor of Gold Star Families, the gold medal shall be given to the Smithsonian Institution, where it will be available for display as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with Gold Star Families.(d)Duplicate medals(1)In generalUnder regulations that the Secretary may promulgate, the Secretary may strike and sell duplicates in bronze of the gold medal struck under this Act, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.(2)Proceeds of salesThe amounts received from the sale of duplicate medals under paragraph (1) shall be deposited in the United States Mint Public Enterprise Fund.5.Status of medals(a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.